In a matrimonial action in which the parties were divorced by a judgment entered June 14, 1989, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Burrows, J.), entered September 8, 1989, as ordered him to deliver to the defendant an indemnification certificate indemnifying her and holding her harmless against any and all claims asserted against her relating, inter alia, to the existing note and mortgage on the marital residence, title to which was awarded to the plaintiff.
Ordered that the order is affirmed insofar as appealed from, with costs.
We conclude that the Supreme Court did not err in requiring the plaintiff to indemnify the defendant for any future claims arising out of their indebtedness on the former marital residence. This conforms, as the Supreme Court found, with the intent of the parties notwithstanding the plaintiff’s present objections to the contrary. Brown, J. P., Rosenblatt, Miller and Ritter, JJ., concur.